173 S.W.3d 646 (2005)
STATE of Missouri, Respondent,
v.
Delano WHITE, Appellant.
No. ED 85313.
Missouri Court of Appeals, Eastern District, Division Two.
October 18, 2005.
Meleaner R. Harvey, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Lacey R. Searfoss, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Delano White (hereinafter, "Defendant") appeals from the trial court's judgment entered after a jury found him guilty of five counts of robbery in the first degree, Section 569.020 RSMo (2000), and five counts of armed criminal action, Section 571.015 RSMo (2000). Defendant was sentenced to fifteen years imprisonment. Defendant raises two points on appeal claiming the trial court erred in: (1) failing, sua sponte, to excuse a venireperson who had changed the locks on the door of two of the victims; and (2) allowing the State to present evidence regarding Defendant's pending criminal charges during the punishment phase of the trial.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential *647 value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).